Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined on the merits set forth below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 3, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes, a type of abstract idea.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The method on gathers information at a central database which requires nothing more than a generic computer system to carry out the abstract idea itself.   The apparatus claims include a processor and computer readable storage medium having computer readable program code embodied therewith to perform the method.  These additional elements merely function to implement the abstract idea on a computer. The product claims are directed to the computer program product to implement the method which amounts to merely using a computer as a tool to perform the abstract idea or instructions to implement the abstract idea on a computer.  Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.   
Dependent claims 2-6, 8-10, 13-16, 18 and 19 further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.   Claims 7 and 17 further limit the central database to a blockchain which does not integrate the abstract idea into a practical application since it amounts to 
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The article by Wolfson, “Understanding How IBM and Others use Blockchain Technology to Track Global Food Supply Chain” describes IBMs Food Trust system and an August 2017 collaboration between IBM and 10 food producers to pinpoint sources of contamination through the application of blockchain technology. The system stores the data of about 1 million food items, which is then shared across the IBM blockchain platform and the Linux Foundation’s Hyperledger Fabric. IBM Food Trust uses the blockchain to connect participants through a transparent, permanent and shared record of food origin details, processing data, shipping details and more.  Currently, there are more than 350,000 food data transactions to date on the IBM Food Trust platform, allowing consumers to compose an entire meal from the products that run through the blockchain network. Consumers can see this information by scanning a QR-code that is on the packaging of their fish fillets. This information will even show how the fish was caught. This is especially notable as fish serves as an important retail commodity in Finland and its handling is subject to considerable regulation. Using blockchain technology to trace fish back to its origins is an ideal use case for the IBM Food Trust platform.  Further, see the McDermott reference from an IBM blog, written by Brigid McDermott, Vice President, Blockchain Business Development, IBM, and published in September 2017, which advertises, “connect with IBM Blockchain and our ecosystem to disrupt your industy”.


Claim(s) 1, 2, 4-8, 10-13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ramachandran et al, US 2018/0285810.

As per claim 1, Ramachandran et al teaches a method comprising: obtaining, at a central database and for each step in a food supply chain, information corresponding to extraneous factors, wherein the extraneous factors comprise factors that may affect quality of a food product within the food supply chain (paragraphs 0108-0110 – evaluation attributes affecting product value outcomes, i.e., safe; product and process variables include bacteria, mycotoxins, pesticides and metals; 0154 describes blockchain solution platform); generating a rating, for each step in the food supply chain and from the information, indicating a level of pollution to which the food product was exposed at the corresponding step, wherein the rating comprises (i) scoring each of the extraneous factors based upon a level of pollution identified from the extraneous factors and (ii) aggregating the scores for the extraneous factors to determining a rating (paragraphs 0107-0111 – a scorecard is generated based on what constitutes value at each stage of development; an algorithm aggregates the score for the attributes of the product during each stage of the development); generating, using the rating for each of the steps, an aggregate food supply chain score for the food product, wherein the aggregate food supply chain indicates an impact of pollution across the food supply chain on the food product (paragraphs 0107-0111 – a scorecard is generated based on what constitutes value at each stage of development; an algorithm aggregates the score for the attributes of the product during each stage of the development); and producing a quality rating for the food product, wherein the quality rating is based upon the assessed 
Claim 11 is directed to the apparatus and 12 is directed to the computer program product to implement the method of claim 1.  Claims 11 and 12 are rejected based on the same art and rationale set forth in claim 1.  
As per claim 2, Ramachandran et al teaches the method of claim 1, wherein the generating a rating comprises generating a rating for a predetermined geo-spatial location (paragraphs 0046 and 0072-0084 – the process factors in the geo-location into the overall rating).
Claim 13 is directed to the apparatus to implement the method of claim 2.  Claims 13 is rejected based on the same art and rationale set forth in claim 2.
As per claim 4, Ramachandran et al teaches wherein the extraneous factors for each step are selected based upon a category of the step within the food supply chain (paragraphs 0147 – the process is repeated for each stage of the processing of the food product).  
Claim 15 is directed to the apparatus to implement the method of claim 4.  Claims 15 is rejected based on the same art and rationale set forth in claim 4.


Claim 16 is directed to the apparatus to implement the method of claim 5.  Claims 16 is rejected based on the same art and rationale set forth in claim 5.
As per claim 6, Ramachandran et al teaches the method of claim 1, comprising providing the quality rating to a user in response to receiving a quality rating request from the user (paragraphs 0039, 0154, figures 13, 14, 17 – users may access the quality rating data through a dashboard).
As per claim 7, Ramachandran et al teaches the method of claim 1, wherein the central database comprises a blockchain (abstract, paragraphs 0006-0007, 0031-0034).
Claim 17 is directed to the apparatus to implement the method of claim 7.  Claims 17 is rejected based on the same art and rationale set forth in claim 7.
As per claim 8, Ramachandran et al teaches the method of claim 1, comprising detecting contamination of a food product based upon the obtained information and the aggregate food supply chain score (paragraphs 0044 and 0111 – the process aids in detecting contamination or pollution of products through the supply chain).  
As per claim 10, Ramachandran et al does not expressly teach the specific data recited in claim 10, namely “news data, crow-sourced data, hospital records, water quality index, land quality index and air quality index”; however, these differences are only found in the non-functional descriptive material and are not functionally involved in see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP [WP TypographicSymbols font/0x27] 2106.
Claim 19 is directed to the apparatus to implement the method of claim 10.  Claims 19 is rejected based on the same art and rationale set forth in claim 10.
As per claim 20, Ramachandran et al teaches a method comprising: obtaining, from one or more sources, information corresponding to extraneous factors, wherein the extraneous factors comprise factors that may affect quality of a food product within the food supply chain (paragraphs 0108-0110 – evaluation attributes affecting product value outcomes, i.e., safe; product and process variables include bacteria, mycotoxins, pesticides and metals; 0154 describes blockchain solution platform); producing, from the information, a rating indicating a level of pollution to which the food product was exposed for each step within the supply chain, wherein the rating comprises (i) scoring each of the factors based upon a level of pollution identified in the environment from the information and (ii) aggregating the scores for the factors to determining a rating (paragraphs 0107-0111 – a scorecard is generated based on what constitutes value at each stage of development; an algorithm aggregates the score for the attributes of the product during each stage of the development); generating an aggregate food supply chain score for the food product from the ratings for the steps within the supply chain, wherein the aggregate food supply chain score indicates an impact of pollution across .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al in view of Jha et al, US 2020/0410662.
As per clam 3, Ramachandran et al teaches generating a rating and an aggregate food supply score, but fails to explicitly teach while Jha et al teaches using a machine learning algorithm trained to assess the impact of extraneous factors on a food product (at least paragraphs 0024 describes an Internet of Things based apparatus that uses deep learning algorithms to provide defect analysis scores for assessed food produce).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Ramachandran et al the ability to use machine learning to assess food products as taught by Jha et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.    
Claim 14 is directed to the apparatus to implement the method of claim 3.  Claims 14 is rejected based on the same art and rationale set forth in claim 3.

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al in view of Doble et al, US 2019/0303374.
As per claim 9, Ramachandran et al mentions the importance of ingredient traceability (paragraphs 0004, 0005) and generating and aggregating quality ratings, but fails to explicitly teach (i) identifying different food products within a single food product and (ii) aggregating the quality ratings for each of the different food products based upon a proportion of the corresponding food product within the single food product.  
Claim 18 is directed to the apparatus to implement the method of claim 9.  Claims 18 is rejected based on the same art and rationale set forth in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Aitken, IBM & Walmart Launching Blockchain Food Safety Alliance in China with Fortune 500s JD.com – IBM, Walmart and JD.com announced a Blockchain Food Safety Alliance collaboration to improve food tracking and safety in China

Gelski, Access to IBM blockchain-based food system expands globally – describes IBM making is Food Trust system more available globally 

McDermott, Improving confidence in food safety with IBM Blockchain - IBM’s collaboration with food suppliers and retailers such as Dole, Driscoll’s, Golden State Foods, Kroger, McLane Company, Nestlé, Tyson Foods, Unilever and Walmart brings together players across the food supply

Mermelstein, The Benefits of Blockchain – describes The concept has many potential uses related to food, such as providing detailed information regarding all transactions in a food supply chain from the source to the end user, enabling transparency, traceability, rapid determination of the cause of a foodborne illness 

Unuvar, The food industry gets an upgrade with blockchain – describes end-to-end traceability of food supply chain and mentions IBM and Walmart’s 2016 pilot study to demonstrate benefits of blockchain for food supply tracking.

Wolfson, Understanding How IBM and Others use Blockchain Technology to Track Global Food Supply Chain – describes IBMs Food Trust system and an August 2017 collaboration between IBM and 10 food producers to pinpoint sources of contamination through the application of blockchain technology.

AU 2018101359A4 – NutriBlock, an innovative, specialized Blockchain solution for food safety traceability in the agri-food and nutraceutical products industries.

Brown et al, US 20180284093 – trusted food traceability system and method and sensor network

Fuller et al, US 20180276597 – blockchain ledgers of material spectral signatures for supply chain integrity management

Friedhelm et al, EP3540662 – computer implemented method for supply chain management and provenance in a data processing network

Jun et al, CN108346059 – blockchain based food supply chain tracing system




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683